DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first storage device configured to measure a power consumption of the first storage device” and “second storage device configured to measure a power consumption of the second storage device” in Claim 10; “first storage device” in Claim 11; “first storage device” in Claim 13; “first storage device” in Claim 14; “first storage device” in Claim 15; “first storage device” in Claim 16; “second storage device” in Claim 17; “second storage device” in Claim 18; “storage device” in Claim 19; “first storage device” and “second storage device” in Claim 22; “first storage device” in Claim 23; “first storage device” in Claim 24; “second storage device” in Claim 25; “second storage device” in Claim 26; “storage device” in Claim 27; “storage device configured to measure a power consumption of the storage device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-12, 14-16, and 22-23, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2014/0003180 to Matsuda et al. (“Matsuda”) and US Patent Number 7,064,994 to Wu (“Wu”).

In reference to Claim 10, Matsuda discloses a storage system comprising: a first storage device (See Figure 5 Numbers 31 and 103e) configured to measure a power consumption of the first storage device (See Paragraphs 78, 180, and 218-219) and a second storage device (See Figure 5 Numbers 32 and 103e) configured to measure a power consumption of the second storage device (See Paragraphs 78, 180, and 218-219); a processor in communication with the first and second storage devices (See Figure 5 Number 103a); and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform (See Figure 5 Number 103b and Paragraphs 74-75): determining that the first storage device is in a first state (See Paragraph 218); based at least in part on determining that the first storage device is in the first state, instructing the first storage device to operate at a lower power cap (See Paragraphs 219-222 [changing power states is dependent on both there being no increase in power consumption and the current state]).  Matsuda does not explicitly disclose determining that a fault has occurred at the second storage device based on receiving information from the second storage device indicating a power consumption of the second storage device is greater than a set threshold.  Wu discloses determining that a fault has occurred (See Figure 2 Number 270 and Column 5 Lines 9-43) at a storage device (See Figure 2 Numbers 140 and 260 and Column 2 Lines 14-23) based on receiving information from the storage device indicating a power consumption of the storage device is greater than a set threshold (See Figure 2 Number 220 and Column 5 Lines 12-22 and 33-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda using the fault detection based on power consumption of Wu for the second storage device, resulting in the invention of Claim 10, in order to yield the predictable result of preventing performance degradation due to excessing power consumption (See Column 1 Lines 11-20 of Wu).

In reference to Claim 11, Matsuda and Wu disclose the limitations as applied to Claim 10 above.  Matsuda further discloses that the first state is an idle state (See Figure 17 and Paragraph 222), and wherein the determining whether the first storage device is in the first state comprises: obtaining the power consumption of the first storage device by retrieving a power log from the first storage device (See Figure 8 and Paragraphs 73, 116-119, and 218); comparing the power consumption of the first storage device with an idle power level (See Paragraph 218); and determining whether the first storage device has a power consumption that is at or below the idle power level (See Paragraph 218 [first storage device is currently in the idle state and the power consumption has not increased]).

In reference to Claim 12, Matsuda and Wu disclose the limitations as applied to Claim 11 above.  Matsuda further discloses that the power log is configured to store an actual power consumption of a corresponding storage device (See Figure 8 and Paragraphs 73, and 116-119) as measured by a corresponding power meter (See Figure 5 Number 103e and Paragraph 78).

In reference to Claim 14, Matsuda and Wu disclose the limitations as applied to Claim 12 above.  Matsuda further discloses that the corresponding power meter is external to and coupled to the first storage device (See Figure 5).

In reference to Claim 15, Matsuda and Wu disclose the limitations as applied to Claim 11 above.  Matsuda further discloses that the power log is configured to record power measurement information (See Figure 8 and Paragraphs 73, and 116-119) measured by a power meter corresponding to the first storage device (See Figure 5 Number 103e and Paragraph 78).

In reference to Claim 16, Matsuda and Wu disclose the limitations as applied to Claim 10 above.  Matsuda further discloses that the instructing the first storage device to operate at the lower power cap comprises: instructing the first storage device to change to a power state having a lower maximum power rating (See Paragraphs 219-222).  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).

Claim 22 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

Claim 23 recites limitations which are substantially equivalent to those of Claim 11 and is rejected under similar reasoning.

In reference to Claim 30, Matsuda discloses a storage system comprising: a storage device (See Figure 5 Numbers 31 and 103e) configured to measure a power consumption of the storage device (See Paragraphs 78, 180, and 218-219); a processor in communication with the storage device (See Figure 5 Number 103a); and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform (See Figure 5 Number 103b and Paragraphs 74-75): determining that the storage device is in a first state (See Paragraph 218); and based at least in part on determining that the storage device is in the first state, instructing the storage device to operate at a lower power cap (See Paragraphs 219-222 [changing power states is dependent on both there being no increase in power consumption and the current state]).  Matsuda does not explicitly disclose determining that a fault has occurred at the storage device based on receiving information from the storage device indicating a power consumption of the storage device is greater than a set threshold.  Wu discloses determining that a fault has occurred (See Figure 2 Number 270 and Column 5 Lines 9-43) at a storage device (See Figure 2 Numbers 140 and 260 and Column 2 Lines 14-23) based on receiving information from the storage device indicating a power consumption of the storage device is greater than a set threshold (See Figure 2 Number 220 and Column 5 Lines 12-22 and 33-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda using the fault detection based on power consumption of Wu for the storage device, resulting in the invention of Claim 30, in order to yield the predictable result of preventing performance degradation due to excessing power consumption (See Column 1 Lines 11-20 of Wu).

In reference to Claim 31, Matsuda and Wu disclose the limitations as applied to Claim 22 above.  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).

In reference to Claim 32, Matsuda and Wu disclose the limitations as applied to Claim 30 above.  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Wu as applied to Claim 12 above.

In reference to Claim 13, Matsuda and Wu disclose the limitations as applied to Claim 12 above.  Matsuda further discloses that the corresponding power meter is external to and coupled to the first storage device (See Figure 5).  Matsuda further discloses that the corresponding power meter need not be located on the midplane MP, and can be located in the device it is monitoring (See Figure 15).  Matsuda is not limited as to the location of the power meters (See Paragraph 239), but does not explicitly disclose that the corresponding power meter is internal to the first storage device.  One of ordinary skill in the art would recognize that there are a finite number of locations where the power meter can be located relative to the first storage device: it can be external to the first storage device, or internal to the first storage device.  Furthermore, one of ordinary skill in the art would recognize that the location of the power meter relative to the first storage device does not affect the operation of the device of Matsuda.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda and Wu with the power meter located internal to the first storage device, because Matsuda is not limited as to the location of the power meters (See Paragraph 239 of Matsuda), there are a finite number of locations relative to the first storage device to locate the power meter, the functionality of Matsuda is not affected by the location of the power meter relative to the first storage device, and one of ordinary skill in the art has good reason to pursue the known options within their technical grasp in an effort to provide an improved construction of the device of Matsuda.

Claim(s) 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Wu as applied to Claims 10 and 22 above, and further in view of US Patent Application Publication Number 2009/0287947 to DuBose (“DuBose”).

In reference to Claim 17, Matsuda and Wu disclose the limitations as applied to Claim 10 above.  Matsuda further discloses a third storage device (See Figure 5 and Paragraph 68 [additional storage devices beyond Numbers 31 and 32 may be included]), wherein the instructions further cause the processor to perform: determining that the third storage device is consuming power under the threshold power level, wherein the determining that the third storage device is consuming power under the threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the third storage device (See Figure 8 and Paragraphs 73, 116-119, and 218); comparing the power consumption of the third storage device with the threshold power level (See Paragraph 218); and determining that the third storage device has a power consumption that is below the threshold power level (See Paragraph 218).  Matsuda and Wu do not explicitly disclose that, based at least in part on determining that the third storage device is consuming power under the threshold power level, instructing the third storage device to change to a power state having a maximum power rating at the threshold power level, wherein the determining that the third storage device is consuming power under the threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the third storage device; comparing the power consumption of the third storage device with the threshold power level; and determining that the third storage device has a power consumption that is below the threshold power level.  DuBose discloses managing power of any type of electronic device (See Paragraph 4) by determining whether the electronic device is consuming power under a threshold power level; and based at least in part on determining that the electronic device is consuming power under the threshold power level, instructing the electronic device to change to a power state having a maximum power rating at the threshold power level (See Paragraphs 29 and 34-35 [detecting a light load below a 300mW threshold during idle mode causes a shift to ultra-low power idle mode having a maximum consumption of 300mW; or, alternatively, detecting a light load below a 0.5W threshold causes a shift to ultra-low power idle mode having a maximum consumption of 0.5W]), wherein determining that the electronic device (third storage device) is consuming power under the threshold power level comprises: obtaining the power consumption of the electronic device; comparing the power consumption of the electronic device with the threshold power level; and determining that the electronic device has a power consumption that is below the threshold power level (See Paragraphs 29 and 34-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda and Wu using the ultra-low power idle mode of DuBose for the second storage device, resulting in the invention of Claim 17, in order to yield the predictable result of further lowering power consumption of the second storage device by allowing for a change to a an ultra-low power state when there is a significant decrease in power consumption (See Paragraphs 3 and 34-35).

Claim 25 recites limitations which are substantially equivalent to those of Claim 17 and is rejected under similar reasoning.

Claim(s) 19-21 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Wu as applied to Claims 10 and 22 above, and further in view of knowledge commonly known in the art, as evidenced by Remis and admitted by Applicant to be prior art.

In reference to Claim 19, Matsuda and Wu disclose the limitations as applied to Claim 10 above.  Matsuda further discloses power meters associated with the storage devices (See Figure 5 Number 103e and Paragraph 78).  However, Matsuda and Wu do not explicitly disclose determining that one or more storage slots are not occupied by any storage device; and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more power meters associated with the one or more storage slots; and instructing the one or more power meters to operate at a lower power capacity, as recited in Claim 19; that the instructing the one or more power meters to operate at the lower power capacity comprises: instructing the one or more power meters to operate at a lowest power state, as recited in Claim 20; and that the instructing the one or more power meters to operate at the lower power capacity comprises: instructing the one or more power meters to deactivate, as recited in Claim 21.  Official Notice is taken that the use of slots for attaching storage devices to a computing system is well known in the art, as evidenced by Remis (See Paragraphs 60-61 and 64-65).  This has been admitted by Applicant to be prior art  Official Notice is further taken that determining whether one or more storage slots are not occupied by any storage device, and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more components associated with the one or more storage slots and instructing the one or more components to deactivate, which is the lowest power state possible for a device, as evidenced by Remis (See Paragraphs 61 and 64-65).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda and Wu with the well-known storage slots for attaching the storage devices, and with the well-known determining of deactivation of components associated with a storage slot when the storage slot is empty, resulting in the invention of Claims 19-21, in order to yield the predictable result of allowing for easy removal and replacement of the storage devices; and to yield the predictable result of optimizing power delivery by deactivating components that are not necessary due to having no devices in an associated storage slot (See Paragraphs 1 and 64-65 of Remis).

Claim 27 recites limitations which are substantially equivalent to those of Claim 19 and is rejected under similar reasoning.

Claim 28 recites limitations which are substantially equivalent to those of Claim 20 and is rejected under similar reasoning.

Claim 29 recites limitations which are substantially equivalent to those of Claim 21 and is rejected under similar reasoning.

Claim(s) 10, 16, 22, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2014/0149760 to Drake et al. (“Drake”) and Wu.

In reference to Claim 10, Drake discloses a storage system comprising: a first storage device (See Figure 1 Number 102 and Paragraph 13) configured to measure a power consumption of the first storage device (See Paragraphs 14-15) and a second storage device (See Figure 1 Number 110 and Paragraph 13) configured to measure a power consumption of the second storage device (See Paragraphs 14-15); a processor in communication with the first and second storage devices (See Figure 1 Numbers 104 and 106); and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform (See Paragraphs 65-66): determining that the first storage device is in a first state (See Paragraphs 13 and 28); based at least in part on determining that the first storage device is in the first state, instructing the first storage device to operate at a lower power cap (See Figure 2 Number 208 and Paragraphs 28-30 and 40-41).  Drake does not explicitly disclose determining that a fault has occurred at the second storage device based on receiving information from the second storage device indicating a power consumption of the second storage device is greater than a set threshold.  Wu discloses determining that a fault has occurred (See Figure 2 Number 270 and Column 5 Lines 9-43) at a storage device (See Figure 2 Numbers 140 and 260 and Column 2 Lines 14-23) based on receiving information from the storage device indicating a power consumption of the storage device is greater than a set threshold (See Figure 2 Number 220 and Column 5 Lines 12-22 and 33-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Drake using the fault detection based on power consumption of Wu for the second storage device, resulting in the invention of Claim 10, in order to yield the predictable result of preventing performance degradation due to excessing power consumption (See Column 1 Lines 11-20 of Wu).

In reference to Claim 16, Drake and Wu disclose the limitations as applied to Claim 10 above.  Drake further discloses that the instructing the first storage device to operate at the lower power cap comprises: instructing the first storage device to change to a power state having a lower maximum power rating (See Figure 2 Number 208 and Paragraphs 28-30 and 40-41).  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).

Claim 22 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

In reference to Claim 30, Drake discloses a storage system comprising: a storage device (See Figure 1 Number 102 and Paragraph 13) configured to measure a power consumption of the storage device (See Paragraphs 14-15); a processor in communication with the storage device (See Figure 1 Numbers 104 and 106); and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform (See Paragraphs 65-66): determining that the storage device is in a first state (See Paragraphs 13 and 28); and based at least in part on determining that the storage device is in the first state, instructing the storage device to operate at a lower power cap (See Figure 2 Number 208 and Paragraphs 28-30 and 40-41).  Drake does not explicitly disclose determining that a fault has occurred at the storage device based on receiving information from the storage device indicating a power consumption of the storage device is greater than a set threshold.  Wu discloses determining that a fault has occurred (See Figure 2 Number 270 and Column 5 Lines 9-43) at a storage device (See Figure 2 Numbers 140 and 260 and Column 2 Lines 14-23) based on receiving information from the storage device indicating a power consumption of the storage device is greater than a set threshold (See Figure 2 Number 220 and Column 5 Lines 12-22 and 33-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Drake using the fault detection based on power consumption of Wu for the storage device, resulting in the invention of Claim 30, in order to yield the predictable result of preventing performance degradation due to excessing power consumption (See Column 1 Lines 11-20 of Wu).

In reference to Claim 31, Drake and Wu disclose the limitations as applied to Claim 22 above.  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).

In reference to Claim 32, Drake and Wu disclose the limitations as applied to Claim 30 above.  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).

Claim(s) 11-15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake as applied to Claim 10 above, and further in view of US Patent Application Publication Number 2015/0362985 to Thompson (“Thompson”).

In reference to Claim 11, Drake and Wu disclose the limitations as applied to Claim 10 above.  Drake further discloses that the first state is an idle state (See Paragraphs 13 and 28), and wherein the determining whether the first storage device is in the first state comprises: obtaining the power consumption of the first storage device (See Paragraphs 15 and 29); comparing the power consumption of the first storage device with an idle power level (See Paragraphs 28-29); and determining whether the first storage device has a power consumption that is at or below the idle power level (See Paragraphs 28-29).  Drake does not explicitly disclose obtaining the power consumption of the first storage device by retrieving a power log from the first storage device.  Thompson discloses obtaining the power consumption of a device by retrieving a power log from the device (See Paragraphs 28 and 57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Drake using the power log of Thompson, resulting in the invention of Claim 11, in order to yield the predictable result of retaining recordings of the power usage in order to target energy savings by identifying usage patterns and periods (See Paragraphs 28 and 57 of Thompson).

In reference to Claim 12, Drake, Wu, and Thompson disclose the limitations as applied to Claim 11 above.  Drake further discloses measuring an actual power consumption of a corresponding storage device as measured by a corresponding power meter (See Figure 1 Number 108 and Paragraphs 15 and 29).  Thompson further discloses that the power log is configured to store an actual power consumption of a corresponding device as measured by a corresponding power meter (See Figure 3 Number 340 and Paragraphs 28 and 57).

In reference to Claim 13, Drake, Wu, and Thompson disclose the limitations as applied to Claim 11 above.  Drake further discloses that the corresponding power meter is internal to the first storage device (See Figure 1 Number 108).  Thompson further discloses that the corresponding power meter is internal to the device (See Figure 3 Number 340).

In reference to Claim 14, Drake, Wu, and Thompson disclose the limitations as applied to Claim 11 above.  Drake further discloses that the corresponding power meter is external to and coupled to the first storage device (See Paragraph 11).  Thompson further discloses that the corresponding power meter is external to and coupled to the device (See Paragraph 66).  

In reference to Claim 15, Drake, Wu, and Thompson disclose the limitations as applied to Claim 11 above.  Thompson further discloses that the power log is configured to record power measurement information measured by power meter corresponding to the device (See Paragraphs 28 and 57).

Claim 23 recites limitations which are substantially equivalent to those of Claim 11 and is rejected under similar reasoning.

Claim(s) 19-21 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake and Wu as applied to Claims 10 and 22 above, and further in view of knowledge commonly known in the art, as evidenced by Remis and admitted by Applicant to be prior art.

In reference to Claim 19, Drake and Wu disclose the limitations as applied to Claim 10 above.  Drake further discloses power meters associated with the storage devices (See Figure 1 Numbers 108 and 114 and Paragraphs 15 and 29).  However, Drake and Wu do not explicitly disclose determining that one or more storage slots are not occupied by any storage device; and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more power meters associated with the one or more storage slots; and instructing the one or more power meters to operate at a lower power capacity, as recited in Claim 19; that the instructing the one or more power meters to operate at the lower power capacity comprises: instructing the one or more power meters to operate at a lowest power state, as recited in Claim 20; and that the instructing the one or more power meters to operate at the lower power capacity comprises: instructing the one or more power meters to deactivate, as recited in Claim 21.  Official Notice is taken that the use of slots for attaching storage devices to a computing system is well known in the art, as evidenced by Remis (See Paragraphs 60-61 and 64-65).  This has been admitted by Applicant to be prior art  Official Notice is further taken that determining whether one or more storage slots are not occupied by any storage device, and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more components associated with the one or more storage slots and instructing the one or more components to deactivate, which is the lowest power state possible for a device, as evidenced by Remis (See Paragraphs 61 and 64-65).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Drake and Wu with the well-known storage slots for attaching the storage devices, and with the well-known determining of deactivation of components associated with a storage slot when the storage slot is empty, resulting in the invention of Claims 19-21, in order to yield the predictable result of allowing for easy removal and replacement of the storage devices; and to yield the predictable result of optimizing power delivery by deactivating components that are not necessary due to having no devices in an associated storage slot (See Paragraphs 1 and 64-65 of Remis).

Claim 27 recites limitations which are substantially equivalent to those of Claim 19 and is rejected under similar reasoning.

Claim 28 recites limitations which are substantially equivalent to those of Claim 20 and is rejected under similar reasoning.

Claim 29 recites limitations which are substantially equivalent to those of Claim 21 and is rejected under similar reasoning.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 10-16, 19-23, and 27-32 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14-17 and 20 of copending Application No. 17/233,303 to Kachare et al. (“Kachare”) (published as US Patent Application Publication Number 2021/0232198) and Wu. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Kachare disclose all of the limitations of the aforementioned claims of the instant application as follows:

Claim 10 (Instant Application)
Claims 14 and 17 (Kachare)
A storage system comprising: a first storage device configured to measure a power consumption of the first storage device and a second storage device configured to measure a power consumption of the second storage device; 
(Claim 14) A storage system comprising: at least one storage device, a storage device of at least one storage device being configured to measure a power consumption of the storage

(Claim 17) determining whether one or more second storage devices of the at least one storage device is consuming power under a threshold power level
a processor in communication with the plurality of storage devices; 
(Claim 14) a processor in communication with the at least one storage device;
and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform: 
(Claim 14) and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform
determining that the first storage device is in a first state; 
(Claim 14) determining whether one or more first storage devices of the at least one storage device are idle or are in an idle state
based at least in part on determining that the first storage device is in the first state, instructing the first storage device to operate at a lower power cap; 
(Claim 14) based at least in part on determining that the one or more first storage devices are in an idle state, instructing the one or more first storage devices to operate at lower power caps


Claim 11 (Instant Application)
Claims 14 and 15 (Kachare)
the first state is an idle state, 
(Claim 14) determining whether one or more first storage devices of the at least one storage device are idle or are in an idle state
and wherein the determining that the first storage device is in the first state comprises: obtaining the power consumption of the first storage device by retrieving a power log from the first storage device; 
(Claim 15) determining whether one or more first storage devices are in idle state comprises: obtaining power consumption of a storage device of the one or more first storage devices by retrieving a power log from the storage device
comparing the power consumption of the first storage device with an idle power level; 
(Claim 15) comparing the power consumption of the storage device with an idle power level
and determining that the first storage device has a power consumption that is at or below the idle power level.
(Claim 15) determining whether the storage device has a power consumption that is at or below the idle power level, wherein the power log stores actual power consumption of the storage device as measured by a corresponding power meter


Claim 12 (Instant Application)
Claim 15 (Kachare)
the power log is configured to store an actual power consumption of a corresponding storage device as measured by a corresponding power meter.
the power log stores actual power consumption of the storage device as measured by a corresponding power meter




Claim 15 (Instant Application)
Claim 15 (Kachare)
the power log is configured to record power measurement information measured by a power meter corresponding to the first storage device.
the power log stores actual power consumption of the storage device as measured by a corresponding power meter


Claim 16 (Instant Application)
Claim 16 (Kachare)
the instructing the first storage device to operate at the lower power cap comprises: instructing the first storage device to change to a power state having a lower maximum power rating.
instructing the one or more first storage devices to operate at the lower power caps comprises: instructing the one or more first storage devices to change power states to a power state having a lower maximum power rating.


Claim 19 (Instant Application)
Claim 20 (Kachare)
the instructions further cause the processor to perform: determining that one or more storage slots are not occupied by any storage device; 
the instructions further cause the processor to perform: determining whether one or more storage slots are not occupied by any storage device
and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more power meters associated with the one or more storage slots; 
and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more power meters associated with the one or more storage slots
and instructing the one or more power meters to operate at a lower power capacity.
and instructing the one or more power meters to operate at lower power cap


Claim 30 (Instant Application)
Claim 14 (Kachare)
A storage system comprising: a storage device configured to measure a power consumption of the storage 
(Claim 14) A storage system comprising: at least one storage device, a storage device of at least one storage device being configured to measure a power consumption of the storage
a processor in communication with the plurality of storage devices; 
(Claim 14) a processor in communication with the at least one storage device;
and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform: 
(Claim 14) and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform
determining that the first storage device is in a first state; 
(Claim 14) determining whether one or more first storage devices of the at least one storage device are idle or are in an idle state
based at least in part on determining that the first storage device is in the first state, instructing the first storage device to operate at a lower power cap; 
(Claim 14) based at least in part on determining that the one or more first storage devices are in an idle state, instructing the one or more first storage devices to operate at lower power caps


However, the aforementioned claims of Kachare do not explicitly disclose determining that a fault has occurred at the second storage device based on receiving information from the second storage device indicating a power consumption of the second storage device is greater than a set threshold.  Wu discloses determining that a fault has occurred (See Figure 2 Number 270 and Column 5 Lines 9-43) at a storage device (See Figure 2 Numbers 140 and 260 and Column 2 Lines 14-23) based on receiving information from the storage device indicating a power consumption of the storage device is greater than a set threshold (See Figure 2 Number 220 and Column 5 Lines 12-22 and 33-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kachare using the fault detection based on power consumption of Wu for the second storage device, resulting in the claimed inventions, in order to yield the predictable result of preventing performance degradation due to excessing power consumption (See Column 1 Lines 11-20 of Wu).

In reference to Claim 13, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 12 of the instant application above, except that the aforementioned claims of Kachare and Wu are silent as to the particular location of the power meters and do not explicitly disclose that the corresponding power meter is internal to the first storage device.  One of ordinary skill in the art would recognize that there are a finite number of locations where the power meter can be located relative to the first storage device: it can be external to the first storage device, or internal to the first storage device.  Furthermore, one of ordinary skill in the art would recognize that the location of the power meter relative to the first storage device does not affect the operation of the device of the aforementioned claims of Kachare and Li.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Li and Li with the power meter located internal to the first storage device, resulting in the claimed invention, because the aforementioned claims of Kachare and Li are not limited as to the location of the power meters, there are a finite number of locations relative to the first storage device to locate the power meter, the functionality of the aforementioned claims of Kachare and Li is not affected by the location of the power meter relative to the first storage device, and one of ordinary skill in the art has good reason to pursue the known options within their technical grasp in an effort to provide an improved construction of the device of the aforementioned claims of Kachare and Li.

In reference to Claim 14, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 12 of the instant application above, except that the aforementioned claims of Kachare and Wu are silent as to the particular location of the power meters and do not explicitly disclose that the corresponding power meter is external to and coupled to the first storage device.  One of ordinary skill in the art would recognize that there are a finite number of locations where the power meter can be located relative to the first storage device: it can be external to the first storage device, or internal to the first storage device.  Furthermore, one of ordinary skill in the art would recognize that the location of the power meter relative to the first storage device does not affect the operation of the device of the aforementioned claims of Kachare and Wu.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Wu with the power meter located external to and coupled to the first storage device, resulting in the invention of Claim 14, because the aforementioned claims of Kachare and Wu are not limited as to the location of the power meters, there are a finite number of locations relative to the first storage device to locate the power meter, the functionality of Claims 12-15 of Kachare and Wu is not affected by the location of the power meter relative to the first storage device, and one of ordinary skill in the art has good reason to pursue the known options within their technical grasp in an effort to provide an improved construction of the device of Claims 12-15 of Kachare and Wu.

In reference to Claim 16, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 10 of the instant application above.  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).


In reference to Claim 20, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 19 of the instant application above, except that the aforementioned claims of Kachare and Wu are silent as to the particular way that the power meter is instructed to operate at the lower power capacity.  One of ordinary skill in the art would recognize that there are a finite number of lower power capacities that the power meter can be instructed to operate at: it can be deactivated, it can operate at a lowest power level, or it can operate at a lower power level that is not the lowest power level.  Furthermore, one of ordinary skill in the art would recognize that the particular lower power capacity does not affect the operation of the device of the aforementioned claims of Kachare and Wu.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Li with the power meter instructed to operate at the lowest power state, resulting in the invention of Claim 20, because the aforementioned claims of Kachare and Li are not limited as to the particular way that the power meter is instructed to operate at a lower power capacity, of lower power capacities that the power meter can be instructed to operate at, the functionality of the aforementioned claims of Kachare and Li is not affected by the particular lower power capacity, and one of ordinary skill in the art has good reason to pursue the known options within their technical grasp in an effort to provide an improved construction of the device of the aforementioned claims of Kachare and Li.

In reference to Claim 21, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 19 of the instant application above, except that the aforementioned claims of Kachare and Wu are silent as to the particular way that the power meter is instructed to operate at the lower power capacity.  One of ordinary skill in the art would recognize that there are a finite number of lower power capacities that the power meter can be instructed to operate at: it can be deactivated, it can operate at a lowest power level, or it can operate at a lower power level that is not the lowest power level.  Furthermore, one of ordinary skill in the art would recognize that the particular lower power capacity does not affect the operation of the device of the aforementioned claims of Kachare and Wu.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Li with the power meter instructed to deactivate, resulting in the invention of Claim 21, because the aforementioned claims of Kachare and Li are not limited as to the particular way that the power meter is instructed to operate at a lower power capacity, of lower power capacities that the power meter can be instructed to operate at, the functionality of the aforementioned claims of Kachare and Li is not affected by the particular lower power capacity, and one of ordinary skill in the art has good reason to pursue the known options within their technical grasp in an effort to provide an improved construction of the device of the aforementioned claims of Kachare and Li.

Claim 22 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

Claim 23 recites limitations which are substantially equivalent to those of Claim 11 and is rejected under similar reasoning.

Claim 27 recites limitations which are substantially equivalent to those of Claim 19 and is rejected under similar reasoning.

Claim 28 recites limitations which are substantially equivalent to those of Claim 19 and is rejected under similar reasoning.

Claim 29 recites limitations which are substantially equivalent to those of Claim 20 and is rejected under similar reasoning.

In reference to Claim 31, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 22 of the instant application above.  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).

In reference to Claim 32, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 30 of the instant application above.  Wu further discloses that determining that a fault has occurred comprises alerting a storage administrator (See Figure 2 Number 150 and Column 5 Lines 33-38).


Claim(s) 17 and 25 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 and the aforementioned claims of Kachare and Wu as applied to Claims 10 and 22 above, and further in view of DuBose. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In reference to Claim 17, the aforementioned claims of Kachare and Wu disclose all of the limitations as applied to Claim 10 of the instant application above.  Additionally, the aforementioned claims of Kachare disclose all of the limitations of Claim 17 of the instant application as follows:

Claim 17 (Instant Application)
Claim 18 (Kachare)
the determining that the third storage device is consuming power under the threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the third storage device;
determining whether the one or more second storage devices of the at least one storage device is consuming power under a threshold power level comprises: obtaining power consumption of a storage device of the one or more second storage devices by retrieving a power log from the storage device
comparing the power consumption of the third storage device with the threshold power level; 
comparing the power consumption of the storage device with the threshold power level 
and determining that the third storage device has a power consumption that is below the threshold power level.
and determining whether the storage device has a power consumption that is below the threshold power level


However, the aforementioned claims of Kachare and Wu do not explicitly disclose that, based at least in part on determining that the third storage device is consuming power under the threshold power level, instructing the third storage device to change to a power state having a maximum power rating at the threshold power level, wherein the determining that the third storage device is consuming power under the threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the third storage device; comparing the power consumption of the third storage device with the threshold power level; and determining that the third storage device has a power consumption that is below the threshold power level.  DuBose discloses managing power of any type of electronic device (See Paragraph 4) by determining whether the electronic device is consuming power under a threshold power level; and based at least in part on determining that the electronic device is consuming power under the threshold power level, instructing the electronic device to change to a power state having a maximum power rating at the threshold power level (See Paragraphs 29 and 34-35 [detecting a light load below a 300mW threshold during idle mode causes a shift to ultra-low power idle mode having a maximum consumption of 300mW; or, alternatively, detecting a light load below a 0.5W threshold causes a shift to ultra-low power idle mode having a maximum consumption of 0.5W]), wherein determining that the electronic device (third storage device) is consuming power under the threshold power level comprises: obtaining the power consumption of the electronic device; comparing the power consumption of the electronic device with the threshold power level; and determining that the electronic device has a power consumption that is below the threshold power level (See Paragraphs 29 and 34-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Kachare and Wu using the ultra-low power idle mode of DuBose for the second storage device, resulting in the invention of Claim 17, in order to yield the predictable result of further lowering power consumption of the second storage device by allowing for a change to a an ultra-low power state when there is a significant decrease in power consumption (See Paragraphs 3 and 34-35).

Claim 25 recites limitations which are substantially equivalent to those of Claim 17 and is rejected under similar reasoning.

Response to Arguments

Applicant’s arguments with respect to Claims 10-17, 19-23, 25, and 27-32 have been considered but are either not persuasive or are moot in view of the new ground(s) of rejection.

Applicant has argued that the terms “first storage device”, “second storage device”, and “storage device” do not invoke 35 USC §112(f), as they recite structural modifiers that denote types of structure with generally understood meanings (See Pages 11-13).  In response, the Examiner notes that the claims recite the function “measure the power consumption of the first storage device” and/or “measure the power consumption of the second storage device” and/or “measure the power consumption of the storage device”.  As set forth in the third prong of the test, in order to overcome an interpretation under 35 USC 112(f), the claims must recite sufficient structure to perform the claimed function.  Applicant has provided no showing that a storage device as generally described in the attached Techopedia article has the structure to perform the aforementioned power consumption measurement.  In fact, the attached Techopedia article makes no mention at all of measuring power consumption.  Furthermore, the term “device” has been found to be a non-structural generic placeholder that may invoke 35 USC §112(f) (See MPEP 2181(A)), and thus, contrary to Applicant’s assertions, the term “storage device” is not more similar to those terms that have been found to not invoke 35 USC §112(f).  Thus, the claims do not recite sufficient structure to perform the claimed function, and the claims invoke 35 USC §112(f).

Applicant has argued that Matsuda does not disclose that the first/second storage device is configured to measure the power consumption of the first/second storage device (See Pages 14-15).  In response, the Examiner notes that, as indicated in the rejections, elements 31 and 103e were together interpreted as the first storage device, and elements 32 and 103e were together interpreted as the second storage device.  Nothing in Applicant’s disclosure precludes such an interpretation.  The broadest reasonable interpretation of the claims allows for the power consumption measurement device of the storage device to be external to the storage device.  As indicated in at least Claim 14, the corresponding power meter can be external to and coupled to the storage device.  Furthermore, the fact that the midplane may be separate and distinct from devices 31 and 32 is irrelevant, as it is the combination of the device 31 with the power meter 103e together which was interpreted as the first storage device, and likewise it is the combination of the device 32 with the power meter 103e together which was interpreted as the second storage device.  Still further, the term “external to and coupled to” does not preclude the power meter portion of the storage device from being located on a separate component.

Applicant has argued that it would not have been obvious to locate the power meter of Matsuda internal to the storage device (See Pages 15-16).  In response, the Examiner notes that the use of an "obvious to try" rationale relies upon the factors set forth in KSR v. Teleflex, which is the controlling precedential case law.  As indicated in the rejection, there are a finite number of locations relative to the storage device to locate the power meter.  Specifically, the power meter can be either internal to the storage device or external to the storage device.  In the context of internal and external as used in the claims, it is irrelevant as to whether there are multiple possible “external” locations, as all such alleged locations are “external”.   By definition, anything that is not internal is external, and anything that is not external is internal.  Thus, there are only two possible locations: external or internal.  Furthermore, the trying of different locations would yield predictable results, as the location of the power meter does not affect its ability to measure the power consumption of the storage device, and although different and/or additional connections may be necessary, when making the proposed modification, such connections would be obvious to one of ordinary skill in the art and well within their skill level.  Additionally, as indicated above Matsuda shows that a power meter need not be located in the MP device, and can be located external thereto in the device it is monitoring, with a data signal connecting it to the MP (See Figure 15).  Thus one of ordinary skill in the art would recognize that moving the power meter from the MP to the storage device would yield a predictable result, as regardless of its location, either external or internal, it will measure the power consumption of the storage device.  Applicant has additionally argued that the fact that Matsuda does not disclose the power meter being located internal to the storage devices 31 or 32 is evidence that one of ordinary skill in the art would not be motivated to make such a modification.  However, the prior art’s disclosure, or lack thereof, does not constitute a teaching away from such an alternative because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Still further, such alleged design need and/or market pressure to eliminate additional power measurement units by placing them on the PSU would be equally supportive of the modification to place the power measurement units internal to the storage device, as doing so likewise eliminates the need for power management units on the midplane.

Applicant’s remaining arguments  (See Pages 18-19) are moot in view of the new ground(s) of rejection.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 22 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 13 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.












Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186